In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                         No. 19-1936V
                                        UNPUBLISHED


    SORAH KLINE and NATHAN M. KLINE,
    Parents and guardians of R.K., a minor,                     Chief Special Master Corcoran

                        Petitioners,
    v.                                                          Filed: February 11, 2022

    SECRETARY OF HEALTH AND                                     Motion for decision; Dismissal;
    HUMAN SERVICES,                                             Human Papillomavirus (HPV)
                                                                Vaccine; Influenza Vaccine;
                        Respondent.                             Postural Orthostatic Tachycardia
                                                                syndrome (POTS)



Robert J. Krakow, Law Office of Robert J. Krakow, P.C., New York, NY, for Petitioners.

Heather L. Pearlman, U.S. Department of Justice, Washington, DC, for Respondent.

                                               DECISION 1

        On December 20, 2019, Sorah Kline and Nathan M. Kline (Petitioners), on behalf
of their minor child R.K., filed a petition for compensation under the National Vaccine
Injury Compensation Program, 42 U.S.C. § 300aa—10 through 34, 2 (the “Vaccine Act”).
Petitioners alleged that R.K. suffered Postural Orthostatic Tachycardia syndrome
(POTS), autonomic dysfunction, large fiber demyelinating neuropathy, small fiber
neuropathy, emotional distress, and other injuries from the Gardasil human
papillomavirus (HPV) and quadrivalent influenza (Flu) vaccines she received on
December 21, 2016. ECF no. 1 (Petition) at 1-2.



1
 Although I have not formally designated this Decision for publication, I am required to post it on the United
States Court of Federal Claims' website because it contains a reasoned explanation f or the action in this
case, in accordance with the E-Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal
Management and Promotion of Electronic Government Services). This means the Decision will be
available to anyone with access to the internet. In accordance with Vaccine Rule 18(b), Petitioner has
14 days to identify and move to redact medical or other information, the disclosure of which would constitute
an unwarranted invasion of privacy. If , upon review, I agree that the identified material f its within this
def inition, I will redact such material from public access.
2
 National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for ease
of citation, all “§” ref erences to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. § 300aa
(2012).
        On January 17, 2022, Petitioners filed a motion for a decision dismissing the
petition. For the reasons set forth below, Petitioners’ motion is GRANTED, and this
case is DISMISSED.

       In the petition, Petitioners alleged that R.K.’s injuries were due to the HPV and
Flu vaccinations and included some references to reports R.K’s neurologist made to her
primary care provider. Id. at 3-5. However, while Petitioners provided citations to
exhibits where these reports could be located, no actual exhibits, including medical
records or other supporting documentation, were ever filed with the Court.

        On December 27, 2019, the PAR Initial Order was issued which required
Petitioners to file all the statutorily required documents, including medical records
supporting the vaccination, pre-vaccination treatment, and post-vaccination treatment.
ECF No. 5. On January 6, 2020, Petitioners filed a motion requesting additional time to
obtain and file the required medical records. ECF No. 6.

        Between January 6, 2020, and October 19, 2021, Petitioners filed nine additional
motions requesting extra time to locate and file R.K.’s medical records. No records were
filed during this time. On October 19, 2021, Petitioners’ attorney filed a motion stating
that Petitioners had indicated to him that they no longer wished to proceed with the
prosecution of their case. Petitioners’ attorney requested more time to confirm
Petitioners’ “intention to discontinue their case, including obtaining written confirmation
from petitioners regarding their instruction to discontinue the prosecution and dismiss
the Petition.” ECF No. 21. On December 12, 2021, Petitioners’ counsel filed an
additional motion for more time to receive Petitioners’ signed confirmation that they
wished to discontinue prosecution. ECF No. 22.

        On January 17, 2022, Petitioners filed a motion for a decision dismissing their
petition because they had determined that proceeding with the prosecution would not be
in the best interest of R.K. ECF No. 23 ¶ 1. As such, Petitioners would not be filing any
additional medical records and acknowledged that the current evidence submitted
would not be enough to prove entitlement to compensation under the Vaccine Injury
Compensation Program (VICP). Id. ¶ 2-3. Petitioners indicated that they understood a
decision by the undersigned dismissing the Petition would result in a judgment against
them. Id. ¶ 5. Furthermore, Petitioners had “been advised that such a judgment will end
petitioners’ rights in the VICP.” Id.

        To receive compensation under the National Vaccine Injury Compensation
Program, a petitioner must prove either 1) that the vaccinee suffered a “Table Injury” –
i.e., an injury falling within the Vaccine Injury Table – corresponding to one of the
vaccinations, or 2) that the vaccinee suffered an injury that was actually caused by a
vaccine. See §13(a)(1)(A) and 11(c)(1). Examination of the record does not disclose
any evidence that R.K. suffered a “Table Injury”.

       Under the Vaccine Act, a petitioner may not receive compensation based solely
on the petitioner’s claims alone. Rather, the petition must be supported by either
medical records or by the opinion of a competent physician. §13(a)(1). For an “Off-Table

                                             2
Injury”, a petitioner must establish by a preponderance of evidence that their injury was
caused-in-fact by the vaccine they received. § 11(c)(1)(C)(ii)(I), §13(a)(1). In this case,
the record does not contain any medical records or medical opinions. Moreover,
Petitioners have admitted in their motion for a decision that they will not be able to
establish entitlement to compensation. For these reasons, and in accordance with §
12(d)(3)(A), Petitioners’ claim for compensation is denied and this case is
dismissed for insufficient proof. The clerk shall enter judgment accordingly. 3

IT IS SO ORDERED.

                                                   s/Brian H. Corcoran
                                                   Brian H. Corcoran
                                                   Chief Special Master




3
 If Petitioner wishes to bring a civil action, he must file a notice of election rejecting the judgment
pursuant to § 21(a) “not later than 90 days after the date of the court’s final judgment.”

                                                       3